Citation Nr: 1001181	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to ionizing radiation exposure.

3.  Entitlement to service connection for an abdominal aortic 
aneurysm, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for the claimed disabilities.

In his January 2006 VA Form 9, the Veteran made statements 
alleging that his exposure to ionizing radiation resulted in 
negative effects on his dental health, joint pain in his 
shoulders, knees, elbows, and heels, and liver damage.  The 
issues of entitlement to service connection for a dental 
condition, a bilateral shoulder condition, a bilateral knee 
condition, an elbow condition, a bilateral foot condition, 
and liver damage, all to include as secondary to ionizing 
radiation, were not previously adjudicated and are hereby 
REFERRED to the RO for initial consideration and development.


FINDINGS OF FACT

1.  Diabetes mellitus has not been shown to be etiologically 
related to active service, to include as due to ionizing 
radiation exposure, and has not been shown to have manifested 
within one year of separation from service.

2.  Hypertension has not been shown to be etiologically 
related to active service, to include as due to ionizing 
radiation exposure, and has not been shown to have manifested 
within one year of separation from service.

3.  An abdominal aortic aneurysm has not been shown to be 
etiologically related to active service, to include as due to 
ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during active military service, including as due to exposure 
to ionizing radiation, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2009).

2.  Hypertension was not incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2009).

3.  An abdominal aortic aneurysm was not incurred in or 
aggravated during active military service, including as due 
to exposure to ionizing radiation.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Subsequent to initial adjudication of the Veteran's claim, a 
letter dated October 2004 was sent to the Veteran in 
accordance with VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.

The Veteran's service treatment records, service personnel 
records, and VA treatment records have been associated with 
the claims file.  The Board notes that no medical examination 
has been conducted and no medical opinion has been obtained 
with respect to the Veteran's claims for service connection.  
However, the Board finds that the evidence, which does not 
reflect competent evidence of a relationship to service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication of a relationship between the claimed 
disabilities and service.

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claims.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including diabetes 
mellitus and hypertension, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to "radiation-
exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).  When it has been determined that a veteran has 
been exposed to ionizing radiation in service, and he 
subsequently develops a potentially radiogenic disease, the 
claim will be referred to the VA Under Secretary for Benefits 
for further consideration.  The Under Secretary for Benefits 
is to consider the claim with reference to specified factors 
and may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the Under 
Secretary for Benefits determines that there is no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311.  The list 
of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).

The Veteran's service personnel records confirm that he 
participated in Operation HARDTACK.  Therefore, exposure to 
ionizing radiation is conceded.  The Board points out, 
however, that although the Veteran meets the criteria for a 
radiation-exposed veteran, neither diabetes, hypertension, 
nor abdominal aortic aneurysm are among the diseases listed 
under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 
3.309(d)(2) recognized by VA as result of such exposure.  
Accordingly, service connection for these disabilities may 
not be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 
3.309(d)(2).

Additionally, neither diabetes mellitus, hypertension, nor 
abdominal aortic aneurysm are radiogenic diseases under 38 
C.F.R. § 3.311(b)(2).  However, the list of radiogenic 
diseases is not exclusive. The Veteran may provide competent 
scientific or medical evidence that the disease claimed to be 
the result of radiation exposure is, in fact, a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  In this case, the Veteran 
has not provided any such evidence that any of the claimed 
disabilities is a radiogenic disease.  Consequently, the 
Veteran is not entitled to service connection under 38 C.F.R. 
§ 3.311.

Finally, even if the diseases in question are not listed in 
38 C.F.R. § 3.309 or are not radiogenic diseases under § 
3.311, the Veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.303, 3.304.  
Combee, supra.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses related to his claimed 
disabilities.  The Veteran underwent an enlistment 
examination in May 1957 and a separation examination in July 
1958.  Neither examination revealed any relevant 
abnormalities.

VA treatment records dated January 2004 reflect diagnoses of 
diabetes, hypertension, and an abdominal aortic aneurysm.  
These records indicate the Veteran had a history of diabetes 
and hypertension but do not specify when these conditions 
were first diagnosed.

Based on the evidence of record, the Board finds that service 
connection for diabetes mellitus, hypertension, or an 
abdominal aortic aneurysm is not warranted.  VA treatment 
records reflect current diagnoses of the claimed conditions.  
As discussed above, however, although the Veteran has been 
exposed to ionizing radiation, none of these claimed 
disabilities is presumed to be the result of such exposure, 
nor has the Veteran submitted any evidence to suggest that 
these conditions are radiogenic diseases.

Finally, the evidence does not show a relationship between 
the Veteran's current disabilities and his period of military 
service.  In this regard, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nonetheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, 
the Veteran's statements alone are insufficient to prove that 
the claimed disabilities in this case are causally related to 
ionizing radiation exposure.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As the 
Veteran is not a physician, his statements and contentions in 
this regard are not considered competent evidence to 
establish that his diabetes mellitus, hypertension and/or 
abdominal aortic aneurysm are related to military service.  
38 C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Further, the Veteran has not submitted 
any competent evidence which indicates or even suggests that 
these conditions are related to his period of service, nor 
has he submitted any evidence that his diabetes mellitus or 
hypertension manifested within one year of his separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, service 
connection for these conditions is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has diabetes mellitus, hypertension, or an abdominal 
aortic aneurysm etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding benefit of the doubt, but there is not 
such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claims.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for an abdominal aortic aneurysm is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


